On Motion for Rehearing.
The last sentence of Rule 316 of Texas Rules of Civil Procedure reads: “The opposite party shall have reasonable notice of an application to enter judgment nunc pro tunc.”
It was upon this portion of such rule that appellant relied rather than upon that part of such rule quoted in our original opinion.
Under the circumstances of this case as set out in our original opinion we hold that no reversible error was shown in appellant’s failing to receive formal or further notice of the motion to enter judgment upon the verdict of the jury.
All other assignments contained in appellant’s motion for rehearing have been carefully considered and we adhere to the conclusions stated in Our opinion.
Motion for rehearing is overruled.
Overruled.